




Prudential Investment Management, Inc. and the Noteholders signatory hereto
c/o Prudential Capital Group
2029 Century Park East, Suite 710
Los Angeles, CA 90067
As of December 18, 2013
ALEXANDER & BALDWIN, LLC
ALEXANDER & BALDWIN, INC.
822 Bishop Street
Honolulu, Hawaii 96801-3440
Re:
Amendment to Amended and Restated Note Purchase and Private Shelf Agreement

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Note Purchase and Private
Shelf Agreement, dated as of June 4, 2012 (as amended or otherwise modified from
time to time, the “Agreement”), by and among Alexander & Baldwin, LLC, a Hawaii
limited liability company (the “Company”), Alexander & Baldwin, Inc., a Hawaii
corporation (“Holdings”), and the other Guarantors from time to time party
thereto, Prudential and each Prudential Affiliate (as defined therein) that is
or may become bound by certain provisions thereof. Capitalized terms used and
not otherwise defined herein shall have the meanings provided in the Agreement.
1.    Pursuant to the provisions of paragraph 12C of the Agreement, and subject
to the terms and conditions of this letter agreement, the undersigned holders of
Notes (the “Noteholders”), the Company and Holdings hereby agree that,
notwithstanding anything to the contrary in paragraph 5H of the Agreement,
during the period from the date hereof until six months after the date hereof
and for so long as none of such provisions is incorporated by reference into (or
otherwise included in) the Bank Credit Agreement, none of the following
provisions of the Bridge Loan Agreement shall constitute an Incorporated Term:
Sections 7.02(b) or (d), 7.03(d) through (i), 7.06, 7.12, 7.13, 8.08, 8.14 or
8.15 or Article IX to the extent the applicable Default (as such term is defined
in the Bridge Loan Agreement) results solely from the breach of one or more of
the foregoing provisions of the Bridge Loan Agreement.
2.    Amendments to Agreement. Pursuant to the provisions of paragraph 12C of
the Agreement, and subject to the terms and conditions of this letter agreement,
the Noteholders, the Company and Holdings hereby agree that the Agreement is
hereby amended, as follows:
2.1    Clauses (i) and (ii) of paragraph 5A are amended and restated, as
follows:
“(i) as soon as practicable and in any event within the earlier to occur of 60
days after the end of each quarterly period (other than the last quarterly
period) in each fiscal year or the date on which another creditor of Holdings or
the Company first receives such information, consolidated statements of income
and cash flows of Holdings and its Subsidiaries (and, beginning with the
quarterly financial statements for March 31, 2014, together with consolidating
schedules breaking out (1) A&B II, LLC and its Subsidiaries on a consolidated
basis, and (2) for so long as any Debt of GLP Asphalt LLC is secured by a
consensual Lien, GLP Asphalt LLC and its Subsidiaries on a consolidated basis)
for the period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidated balance sheet of Holdings and its
Subsidiaries (and, beginning

SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------



with the quarterly financial statements for March 31, 2014, together with
consolidating schedules breaking out (1) A&B II, LLC and its Subsidiaries on a
consolidated basis, and (2) for so long as any Debt of GLP Asphalt LLC is
secured by a consensual Lien, GLP Asphalt LLC and its Subsidiaries on a
consolidated basis) as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and certified by an authorized
financial officer of Holdings, subject only to changes resulting from year-end
adjustments; provided that such quarterly financial statements may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which Holdings posts such documents, or provides a link thereto, on
Holdings’ website;
(ii) as soon as practicable and in any event within the earlier to occur of 120
days after the end of each fiscal year or the date on which another creditor of
Holdings or the Company first receives such information, consolidated statements
of income and cash flows of Holdings and its Subsidiaries (and, beginning with
the annual financial statements for December 31, 2013, together with unaudited
consolidating schedules breaking out (1) A&B II, LLC and its Subsidiaries on a
consolidated basis, and (2) for any fiscal year during which any Debt of GLP
Asphalt LLC is secured by a consensual Lien, GLP Asphalt LLC and its
Subsidiaries on a consolidated basis) for such year (or, in the case of the
unaudited consolidating schedules breaking out A&B II, LLC and its Subsidiaries
on a consolidated basis or GLP Asphalt LLC and its Subsidiaries on a
consolidated basis for the annual financial statements for December 31, 2013,
solely for the fourth quarter of such year) and a consolidated balance sheet of
Holdings and its Subsidiaries (and, beginning with the annual financial
statements for December 31, 2013, together with unaudited consolidating
schedules breaking out A&B II, LLC and its Subsidiaries on a consolidated basis,
and (2) for so long as any Debt of GLP Asphalt LLC is secured by a consensual
Lien, GLP Asphalt LLC and its Subsidiaries on a consolidated basis) as at the
end of such year, setting forth in each case in comparative form corresponding
figures from the preceding annual audit, all in reasonable detail and reasonably
satisfactory in scope to the Required Holder(s) and, in the case of such
consolidated financial statements of Holdings and its Subsidiaries, certified by
independent public accountants of recognized standing whose opinion shall be
unqualified and otherwise satisfactory in scope and substance to the Required
Holder(s), provided that such opinion shall be deemed otherwise satisfactory if
prepared and rendered in accordance with GAAP and generally accepted auditing
standards; provided that such annual financial statements may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which Holdings posts such documents, or provides a link thereto, on
Holdings’ website;”
2.2    Paragraph 6A(1) is amended and restated, as follows:
“6A(1).    Minimum Consolidated Shareholders’ Equity. Consolidated Shareholders’
Equity at any time to be less than the sum of (a) $791,440,000, plus (b) to the
extent positive, 25% of Consolidated Net Income for each fiscal quarter ended
after December 31, 2013 (such required minimum consolidated shareholders’ equity
amount not to be reduced by any consolidated net loss during any such fiscal
quarter).”
2.3    Paragraph 6A(3) is amended and restated, as follows:
“6A(3).    Debt to Total Adjusted Asset Value.
(A) The ratio of the consolidated Debt of Holdings and its Subsidiaries
(excluding, during the Covenant Relief Period only, any consolidated Debt of
Holdings and its Subsidiaries incurred to consummate the Kaneohe Ranch
Acquisition) to Total Adjusted Asset Value at any time to exceed 0.50 to 1.00;
or (B) during the Covenant Relief Period only, the ratio of the consolidated
Debt of

2
SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------



Holdings and its Subsidiaries (including, for purposes of this clause (B), all
consolidated Debt of Holdings and its Subsidiaries) to Total Adjusted Asset
Value at any time to exceed 0.575 to 1.00.”
2.4    Paragraph 6A(4) is amended and restated, as follows:
“6A(4).    Unencumbered Income Producing Assets Value to Unsecured Debt. (A) The
ratio of Unencumbered Income Producing Assets Value to Unsecured Debt
(excluding, during the Covenant Relief Period only, any Unsecured Debt incurred
to consummate the Kaneohe Ranch Acquisition) at any time to be less than 1.75 to
1.00; or (B) during the Covenant Relief Period only, the ratio of Unencumbered
Income Producing Assets Value to Unsecured Debt (including for purposes of this
clause (B) all Unsecured Debt) at any time to be less than 1.40 to 1.00.”
2.5    The final paragraph of paragraph 6A (immediately preceding paragraph 6B)
is amended and restated, as follows:
“Subject to the provisions of the last paragraph of each of the definitions of
“Total Adjusted Asset Value” and “Unencumbered Income Producing Assets Value”
herein, for purposes of all calculations made under the financial covenants set
forth in paragraph 6A(2) through and including paragraph 6A(6) for an applicable
period, (i) if during such period Holdings, the Company or any other Subsidiary
shall have consummated an acquisition of a Significant Subsidiary or a
Significant Line of Business, (x) Adjusted EBITDA for such period shall be
calculated after giving pro-forma effect thereto as if such transaction occurred
on the first day of such period; provided, that if the aggregate purchase price
for any such acquisition is greater than or equal to $25,000,000, Adjusted
EBITDA shall only be calculated on a pro-forma basis to the extent such
pro-forma calculations are based on audited financial statements or other
financial statements reasonably satisfactory to the Required Holders and (y) any
Debt incurred or assumed by any Credit Party or Subsidiary (including the Person
or property acquired) in connection with such transaction and any Debt of the
Person or property acquired which is not retired in connection with such
transaction (1) shall be deemed to have been incurred as of the last day of the
previous period and (2) if such Debt has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
paragraph determined by utilizing the rate which is or would be in effect with
respect to such Debt as at the relevant date of determination, and (ii) if
during such period Holdings, the Company or any other Subsidiary shall have
consummated a disposition of all or substantially all of the assets of Holdings,
the Company or any other Subsidiary or of a majority of the equity interests of
a Subsidiary or of a Significant Line of Business, (x) Adjusted EBITDA for such
period shall be calculated after giving pro-forma effect thereto as if such
transaction occurred on the last day of the previous period and (y) any Debt
which is retired in connection with such transaction shall be excluded and
deemed to have been retired as of the last day of the previous period.”
2.6    Paragraph 10B is amended to insert the following new definitions in their
proper alphabetical order or to amend and restate the following existing
definitions, as applicable, as follows:
““Adjusted EBITDA” means Consolidated Net Income Before Taxes for the period of
four consecutive fiscal quarters ended on any date of determination plus, to the
extent deducted in the calculation thereof, Consolidated Interest Expense,
depreciation and amortization, non-cash stock-based compensation expense,
non-cash pension, non-cash postretirement and non-cash nonqualified expenses,
and one-time expenses in connection with the acquisition of Grace Pacific LLC
and its Subsidiaries and the Kaneohe Ranch assets incurred during the fiscal
year ended December 31, 2013 in an aggregate amount not to exceed $8,000,000;
provided that Adjusted EBITDA shall exclude non-cash gains or losses resulting
from the write-up or write-down of assets.
“Amendment Effective Date” means December 18, 2013.

3
SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------



“Applicable Cap Rates” means (i) 7.50% for Investment Properties, (ii) 9.50% for
Agricultural Land which is leased to third parties, (iii) 8.25% for Leased
Non-Agricultural Land which is located in the continental United States, and
(iv) 7.75% for Leased Non-Agricultural Land which is located in the State of
Hawaii.
“Bridge Loan Agreement” means that certain Unsecured Loan Agreement, dated as of
December 18, 2013, by and between the Company and Bank of America, N.A., as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.
“Change of Control” means: (a) the acquisition, after the date hereof, by any
“person” or “group” (as such terms are used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934) (but excluding any employee benefit plan of
such person or persons or their respective subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) of outstanding shares of voting stock of
Holdings representing more than 50% of voting control of Holdings; or (b) the
failure of Holdings to own 100% of the equity interests of the Company at any
time; or (c) the failure of Holdings to directly or indirectly own 100% of the
Equity Interests of Grace Pacific LLC, a Hawaii limited liability company, at
any time.
“Covenant Relief Period” means the period from the Amendment Effective Date
through and including March 30, 2014.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“Kaneohe Ranch Acquisition” means the acquisition of the Kaneohe Ranch assets
pursuant to (i) that certain Purchase and Sale Agreement and Joint Escrow
Instructions between Castle Family LLC, Castle 1974 LLC, Castle Residuary LLC,
and Castle Kaopa LLC, all Hawaii limited liability companies, collectively as
seller, and Alexander & Baldwin, Inc., as buyer, dated as of October 18, 2013,
as amended by that certain First Amendment of Purchase and Sale Agreement and
Joint Escrow Instructions dated November 18, 2013, and (ii) that certain
Purchase and Sale Agreement and Joint Escrow Instructions between Harold K. L.
Castle Foundation, a Hawaii nonprofit corporation, as Seller, and Alexander &
Baldwin, Inc. as buyer, dated as of October 18, 2013, as amended by that certain
First Amendment of Purchase and Sale Agreement and Joint Escrow Instructions
dated November 18, 2013.
“Priority Debt” means, at any time of determination thereof, and without
duplication, the Company’s, Holdings’ and the other Guarantors’ Debt secured by
a Lien, plus all Debt of Holdings’ Subsidiaries (other than the Company and the
Subsidiaries of Holdings which are Guarantors), both secured and unsecured.
“Total Adjusted Asset Value” means, at any time of determination thereof,
without duplication, (a) the real estate leasing property value (which shall be
deemed to be equal to the sum of (i) NOI from Investment Properties for the then
or most recently ended fiscal quarter multiplied by four divided by the
Applicable Cap Rates, plus (ii) NOI from Leased Agricultural Land for the then
or most recently ended fiscal quarter multiplied by four divided by the
Applicable Cap Rates, plus (iii) NOI from Leased Non-Agricultural Land for the
then or most recently ended fiscal quarter multiplied by four divided by the
Applicable Cap Rates), plus (b) the greater of (x) EBITDA (as

4
SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------



defined below) generated from the agricultural division of Holdings and its
Subsidiaries (excluding, as an abundance of caution, NOI from Leased
Agricultural Land) for the period of four consecutive fiscal quarters then or
most recently ended divided by 20.0%, and (y) the Appraised Value of
Agricultural Land which is not leased to third parties (provided that the
determination of whether or not to obtain the appraisal necessary to determine
the Appraised Value shall be made at the option of the Company and if the
Company does not elect to have an appraisal performed, then clause (x) will be
deemed to be greater than clause (y)), plus (c) the book value of Development
Real Properties owned by Holdings or any of its Subsidiaries (with such book
value, in the case of a less than wholly-owned Subsidiary or any other entity
(other than a Subsidiary) in which Holdings or any of its Subsidiaries owns an
equity interest (each, a “Joint Venture Entity”), to be (i) with respect to a
consolidated Joint Venture Entity, equal to the net assets of such Joint Venture
Entity less the non-controlling interest in such Joint Venture Entity as
reflected on the most recent consolidated balance sheet of Holdings required to
be delivered pursuant to paragraph 5A(i) or (ii), or (ii) with respect to an
unconsolidated Joint Venture Entity, equal to the book value of Holdings’ direct
or indirect investment in such Joint Venture Entity), provided that the
aggregate amount under this clause (c) shall not comprise more than 30% of the
consolidated total assets of Holdings and its Subsidiaries (less cash, cash
equivalents, marketable securities, goodwill, non-controlling interest and
pension assets) in accordance with GAAP for the most recent fiscal quarter with
respect to which financial statements are required to be delivered pursuant to
paragraph 5A(i) or (ii), plus (d) the value of the Grace Pacific business (which
shall be deemed to be equal to Adjusted EBITDA (but calculated solely with
respect to A&B II, Inc. and its Subsidiaries for the then or most recently ended
period of four consecutive fiscal quarters) divided by 16.67%). For purpose of
clause (b) of this definition, “EBITDA” means the operating profit of the
agricultural division of Holdings and its Subsidiaries, but prior to the
deduction in the determination thereof of any expenses in respect of
depreciation and amortization.
Notwithstanding anything to the contrary in the foregoing portions of this
definition or in the final paragraph of paragraph 6A (immediately preceding
paragraph 6B): (i) any asset or Person (together with such Person’s
Subsidiaries) acquired by Holdings or any of its Subsidiaries, for purpose of
determining the “Total Adjusted Asset Value,” shall be valued at net book value
during the period (the “Book Value Period”) from the consummation of such
acquisition until the last day of the first full fiscal quarter occurring after
the consummation of such acquisition; and (ii) following the relevant Book Value
Period, the calculation described in clause (d) of this definition shall include
Adjusted EBITDA (calculated solely with respect to Grace Pacific LLC (or Grace
Pacific Corporation, as applicable, for periods prior to the limited liability
company conversion of Grace Pacific Corporation) and its Subsidiaries) to the
extent the applicable calculation described in clause (d) of this definition
includes periods prior to the consummation of the acquisition by Holdings and
its Subsidiaries of Grace Pacific LLC and its Subsidiaries.
“Unencumbered EBITDA” means, for any period of determination, with respect to
Holdings and its Subsidiaries on a consolidated basis, without duplication, (i)
Adjusted EBITDA derived from Unencumbered Investment Properties and Unencumbered
Leased Agricultural Land, (ii) Adjusted EBITDA generated from the agricultural
division of Holdings and its Subsidiaries but only to the extent the assets in
the agricultural division are Unencumbered Agricultural Division Assets, and
(iii) Adjusted EBITDA calculated solely with respect to A&B II, LLC and its
Subsidiaries, provided that amounts under this clause (iii) shall be excluded
from the calculation of Unencumbered EBITDA if, at any time during such period
of determination, any Debt of A&B II, LLC or its Subsidiaries is secured by a
consensual Lien except that only Adjusted EBITDA of GLP Asphalt LLC shall be
excluded from the calculation of Unencumbered EBITDA if the only Debt of A&B II,
LLC or its Subsidiaries which is secured by a consensual Lien consists of (1)
the bank facility from First Hawaiian Bank in favor of GLP Asphalt LLC in an
aggregate commitment or outstanding principal amount not to exceed $40 million
(and only until August 31, 2014), or any extensions (including by amendments or
amendments and restatements), refinancings or replacements of such

5
SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------



bank facility in an aggregate commitment or outstanding principal amount not to
exceed $30 million, and/or (2) the term loan from Bank of Hawaii in favor of GLP
Asphalt LLC in an aggregate outstanding principal amount not to exceed the
original aggregate principal amount of $14 million, as reduced from time to time
in accordance with its originally scheduled principal amortization (and only
until its final maturity date of March 1, 2021).
Notwithstanding anything to the contrary in the foregoing portions of this
definition, the calculation described in clause (iii) of this definition shall
include Adjusted EBITDA (calculated solely with respect to Grace Pacific LLC (or
Grace Pacific Corporation, as applicable, for periods prior to the limited
liability company conversion of Grace Pacific Corporation) and its Subsidiaries)
to the extent the applicable calculation described in clause (iii) of this
definition includes periods prior to the consummation of the acquisition by
Holdings and its Subsidiaries of Grace Pacific LLC and its Subsidiaries.
“Unencumbered Income Producing Assets Value” means, at any time of determination
thereof, without duplication, (i) the NOI from Unencumbered Investment
Properties for the then or most recently ended fiscal quarter multiplied by four
divided by the Applicable Cap Rates, plus (ii) the NOI from Unencumbered Leased
Agricultural Land for the then or most recently ended fiscal quarter multiplied
by four divided by the Applicable Cap Rates, plus (iii) the NOI from
Unencumbered Leased Non-Agricultural Land for the then or most recently ended
fiscal quarter multiplied by four divided by the Applicable Cap Rates, plus
(iv) the greater of (x) EBITDA generated from the agricultural division of
Holdings and its Subsidiaries but only to the extent the assets in the
agricultural division are Unencumbered Agricultural Division Assets (excluding,
as an abundance of caution, NOI from Leased Agricultural Land) for the period of
four consecutive fiscal quarters then or most recently ended divided by 20.0%,
and (y) the Appraised Value of Unencumbered Agricultural Land which is not
leased to third parties (provided that the determination of whether or not to
obtain the appraisal necessary to determine the Appraised Value shall be made at
the option of the Company and if the Company does not elect to have an appraisal
performed, then clause (x) will be deemed to be greater than clause (y)), plus
(v) the value of the Grace Pacific business (which shall be deemed to be equal
to Adjusted EBITDA (but calculated solely with respect to A&B II, LLC and its
Subsidiaries for the then or most recently ended period of four consecutive
fiscal quarters) divided by 16.67%), provided that amounts under this clause (v)
shall be excluded from the calculation of Unencumbered Income Producing Assets
Value if, at such time of determination or at any time during such then or most
recently ended period of four consecutive fiscal quarters, any Debt of A&B II,
LLC or its Subsidiaries is or was secured by a consensual Lien, except that only
the value of GLP Asphalt LLC (which shall be deemed to be equal to Adjusted
EBITDA (but calculated solely with respect to GLP Asphalt LLC and its
Subsidiaries for the then or most recently ended period of four consecutive
fiscal quarters) divided by 16.67%) shall be excluded from the calculation of
Unencumbered Income Producing Assets Value if the only Debt of A&B II, LLC or
its Subsidiaries which is or was secured by a consensual Lien consists or
consisted of (1) the bank facility from First Hawaiian Bank in favor of GLP
Asphalt LLC in an aggregate commitment or outstanding principal amount not to
exceed $40 million (and only until August 31, 2014), or any extensions
(including by amendments or amendments and restatements), refinancings or
replacements of such bank facility in an aggregate commitment or outstanding
principal amount not to exceed $30 million, and/or (2) the term loan from Bank
of Hawaii in favor of GLP Asphalt LLC in an aggregate outstanding principal
amount not to exceed the original aggregate principal amount of $14 million, as
reduced from time to time in accordance with its originally scheduled principal
amortization (and only until its final maturity date of March 1, 2021). For
purpose of clause (iv) of this definition, “EBITDA” means the operating profit
of the agricultural division of Holdings and its Subsidiaries, but prior to the
deduction in the determination thereof of any expenses in respect of
depreciation and amortization.

6
SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in the foregoing portions of this
definition or in the final paragraph of paragraph 6A (immediately preceding
paragraph 6B): (i) any asset or Person (together with such Person’s
Subsidiaries) acquired by Holdings or any of its Subsidiaries, for purpose of
determining the “Unencumbered Income Producing Asset Value,” shall be valued at
net book value during the period (the “Book Value Period”) from the consummation
of such acquisition until the last day of the first full fiscal quarter
occurring after the consummation of such acquisition; and (ii) following the
relevant Book Value Period, the calculation described in clause (v) of this
definition shall include Adjusted EBITDA (calculated solely with respect to
Grace Pacific LLC (or Grace Pacific Corporation, as applicable, for periods
prior to the limited liability company conversion of Grace Pacific Corporation)
and its Subsidiaries) to the extent the applicable calculation described in
clause (v) of this definition includes periods prior to the consummation of the
acquisition by Holdings and its Subsidiaries of Grace Pacific LLC and its
Subsidiaries.”
3.    Limitation of Modifications. The modifications effected in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent, waiver or other modification of any other terms or
conditions of the Agreement or any other document related to the Agreement, or
(b) a consent to any future amendment, consent, waiver or other modification.
Except as expressly set forth in this letter agreement, each of the Agreement
and the documents related to the Agreement shall continue in full force and
effect.
4.    Representations and Warranties. The Company hereby represents and warrants
as follows: (i) No Default or Event of Default has occurred and is continuing
(both immediately before and immediately after giving effect to the
effectiveness of this letter agreement); (ii) each of the Company’s and
Holdings’ entering into and performance of the Agreement, as modified by this
letter agreement, has been duly authorized by all necessary limited liability
company or corporate (as applicable) and other action and do not and will not
require any registration with, consent or approval of, or notice to or action
by, any Person (including any governmental authority) in order to be effective
and enforceable; (iii) the Agreement, as modified by this letter agreement,
constitutes the legal, valid and binding obligation of each of the Company and
Holdings, enforceable against such Person in accordance with its respective
terms except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights or by general principles of equity; and
(iv) immediately after giving effect to this letter agreement, each of the
representations and warranties of each of the Company and Holdings set forth in
the Agreement is true, correct and complete as of the date hereof (except to the
extent such representations and warranties expressly relate to another date, in
which case such representations and warranties are true, correct and complete as
of such other date).
5.    Effectiveness.    This letter agreement shall become effective on the date
on which:
(i) the Noteholders shall have received a fully executed counterpart of this
letter agreement from each Credit Party;
(ii) the Noteholders shall have received a fully executed modification of the
Bank Credit Agreement in form and substance reasonably satisfactory to the
Required Holders;
(iii) the Noteholders shall have received a fully executed copy of the Bridge
Loan Agreement in form and substance reasonably satisfactory to the Required
Holders;
(iv) each of Grace Pacific LLC, a Hawaii limited liability company, and A&B II,
LLC, a Hawaii limited liability company, shall have duly become parties to the
Multiparty Guaranty and the Noteholders shall have received all documents and
other items required by paragraph 5G of the Agreement with respect to each such
Guarantor;

7
SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------



(v) the Noteholders shall have received consolidated statements of income of (1)
Grace Pacific LLC (or Grace Pacific Corporation, as applicable, for periods
prior to the limited liability company conversion of Grace Pacific Corporation)
and its Subsidiaries, and (2) GLP Asphalt LLC and its Subsidiaries, in each case
for each of the fiscal quarters ended March 31, 2013, June 30, 2013 and
September 30, 2013, and a consolidated balance sheet of (1) Grace Pacific LLC
(or Grace Pacific Corporation, as applicable, for dates prior to the limited
liability company conversion of Grace Pacific Corporation) and its Subsidiaries,
and (2) GLP Asphalt LLC and its Subsidiaries, in each case for each of the
fiscal quarters ended March 31, 2013, June 30, 2013 and September 30, 2013, all
in reasonable detail and certified by an authorized financial officer of Grace
Pacific LLC (or Grace Pacific Corporation, as applicable), subject only to
changes resulting from year-end adjustments;
(vi) the Noteholders shall have received their ratable share of an amendment fee
in the aggregate amount equal to 5 basis points multiplied by the aggregate
outstanding principal amount of the Notes; and
(vii) the Company shall have paid Vedder Price P.C. its accrued and unpaid legal
fees and expenses, to the extent such fees and expenses have been invoiced.
6.    Miscellaneous.
(a)    This document may be executed in multiple counterparts, which together
shall constitute a single document. Delivery of executed counterparts of this
letter agreement by telefacsimile or other secure electronic format (pdf) shall
be effective as an original.
(b)    This letter agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the internal laws of New
York, excluding choice-of-law principles of the law of such state that would
permit the application of the laws of a jurisdiction other than such state.
[Remainder of the page intentionally left blank]



8
SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please sign the counterpart of this
letter agreement in the space indicated below and return it to the Noteholders
at the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement among each party named as a signatory hereto.
Sincerely,
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
By: /s/Cornelia Cheng
Title: Vice President
THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA
By: /s/Cornelia Cheng
Title: Vice President
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    Prudential Investment Management,     Inc., as investment manager
By: /s/Cornelia Cheng
Title: Vice President
GIBRALTAR LIFE INSURANCE CO., LTD.

By:    Prudential Investment Management     (Japan), as Investment Manager
By:    Prudential Investment Management,     Inc., as Sub-Adviser
By: /s/Cornelia Cheng
Title: Vice President

SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------



THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

By:    Prudential Investment Management     (Japan), as Investment Manager
By:    Prudential Investment Management,     Inc., as Sub-Adviser
By: /s/Cornelia Cheng
Title: Vice President
PRUCO LIFE INSURANCE COMPANY
By: /s/Cornelia Cheng
Title: Assistant Vice President
PRUCO LIFE INSURANCE COMPANY OF
NEW JERSEY
By: /s/Cornelia Cheng
Title: Assistant Vice President
FARMERS INSURANCE EXCHANGE


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/Cornelia Cheng
Vice President





SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------





MID CENTURY INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/Cornelia Cheng
Vice President






FORETHOUGHT LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/Cornelia Cheng
Vice President






THE PENN INSURANCE AND ANNUITY COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/Cornelia Cheng
Vice President




FARMERS NEW WORLD LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/Cornelia Cheng
Vice President

SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------









PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY


By: Prudential Investment Management, Inc., as investment manager


By: /s/Cornelia Cheng
Name:    
Title:    Vice President






UNITED OF OMAHA LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/Cornelia Cheng
Vice President






COMPANION LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/Cornelia Cheng
Vice President






MTL INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/Cornelia Cheng
Vice President



SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------









PHYSICIANS MUTUAL INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/Cornelia Cheng
Vice President







SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------






Accepted and agreed to
as of the date first
appearing above:
ALEXANDER & BALDWIN, LLC, a Hawaii limited liability company
By: /s/ Nelson N. S. Chun
Its: Senior Vice President and Chief Legal Officer
By: /s/ Paul K. Ito
Its: Senior Vice President, Chief Financial Officer, Treasurer and Controller
ALEXANDER & BALDWIN, INC. a Hawaii corporation
By: /s/ Nelson N. S. Chun
Its: Senior Vice President and Chief Legal Officer
By: /s/ Paul K. Ito
Its: Senior Vice President, Chief Financial Officer, Treasurer and Controller

SAN_FRANCISCO/#11708.4

--------------------------------------------------------------------------------



Each of the Guarantors hereby (a) consents to the amendments and other
modification effected by this letter agreement and the other transactions
contemplated hereby, (b) reaffirms its obligations under the Multiparty Guaranty
(and any Joinder Agreement executed in connection therewith) and its waivers, as
set forth in the Multiparty Guaranty, of each and every one of the possible
defenses to such obligations, and (c) reaffirms that its obligations under the
Multiparty Guaranty are separate and distinct from the respective obligations of
the Company and Holdings under the Agreement and the Notes.
ALEXANDER & BALDWIN, INC. a Hawaii corporation
By: /s/ Nelson N. S. Chun
Its: Senior Vice President and Chief Legal Officer
By: /s/ Paul K. Ito
Its: Senior Vice President, Chief Financial Officer, Treasurer and Controller
GRACE PACIFIC LLC, a Hawaii limited liability company
By: /s/ Stanley M. Kuriyama
Its: Sole Manager


A&B II, LLC, a Hawaii limited liability company
By: /s/ Stanley M. Kuriyama
Its: Sole Manager







SAN_FRANCISCO/#11708.4